DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/7/2020 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 are rejected under under 35 U.S.C. 103 as being obvious over Grouf (U.S. Pub No. 2009/0144168) in view of Kitts (U.S. Pub No. 2016/0037197).

Regarding claims 1, 8, 15, Grouf teaches:   A method, comprising: in a media management system that handles a plurality of agreement information for a plurality of promotional campaigns: 

acquiring, via a network, historical data for the plurality of promotional campaigns planned for the specified upcoming time-frame (G: Fig. 2, 216; Fig. 3J; Fig. 3R; Fig. 3X-1; Fig. 7, 7B);
wherein the historical data indicates an amount of inventory units utilized previously under a promotion inventory utilization type for the specified upcoming time-frame (G: Para 53-4, 56, 68-70, 72-6, 79-80, 125, 141-142, 177, 185-191, 432, 575) Grouf teaches determining the type of media that are associated with programming, day times, day parts, days of week, market identification etc., and predicting advertisement content interest and prices for a future specified date based on historical trends and/or correlations, the method comprising: accessing information regarding a plurality of users' interest in a first advertising content; accessing information regarding historical pricing trends; accessing information indicating a correlation with respect to a first event-type and interest in the first content; and providing a pricing estimate for the use of the first content with respect to an advertisement using at least a portion of the accessed information regarding users' interest, pricing trends, and correlations; and capturing data to build a historical trend for comparison purposes, managing seasonality. The system can utilize such analysis to estimate the future desirability and/or value of the item of interest at a given point in time or range of times. Examiner takes advertisement content used for historical trend and comparison determination is an identification of inventory levels;
generating, by the processor, a plurality of values associated with a promotion impact measure for each of the plurality of promotional campaigns based on the acquired historical data and the expected audience(G: Fig. 3D, 3J, 3O, 3R, 3U; Para 58, 60, 125, 139, 142, 190, 305, 335, 432, 658-678) Grouf teaches avail audience associated with content type, and dates;

determining, by the processor, inventory units for each of the plurality of promotional campaigns that corresponds to a promotion inventory utilization type of a plurality of inventory utilization types, based on at least the gross sum of the plurality of values associated with the promotion impact measure for each of the plurality of promotional campaigns for the defined number of weeks of each of the plurality of promotional campaigns and a plurality of constraints. (G: Fig. 1, 112, 110, 108; Para 26, 28, 30). Grouf refers to the impact measure as a ratings estimate, ratings associated with historical demographics, programs, channels, transactions, and the like for a given timeframe.
wherein the plurality of constraints sets limit on allocation of a proportion of the inventory units to a selling title, the network, and off-channel networks (G: Fig. 3M, abstract; sell inventory by program day part; Fig, 3P, Episode Type history; Para 146, 154-56) Grouf considers offline media distribution including DVDs, CDs, solid state memory, satellite and other playback  devices; 
allocating, based on the inventory units for each of the plurality of promotional campaigns, inventory units from a defined amount of inventory units among each inventory utilization types of the plurality of inventory utilization types to meet a plurality of defined parameters for the defined amount of inventory units for one or more specified durations until an end of the specified upcoming time-frame (G: Fig. 3U; allocate inventory and generate a value based on inventory type) The media plan advisor of Grouf teaches budget status, target audience status, booking opportunities; and

Grouf does not appear to specify determining the inventory units based on a difference in an estimated demand value for the inventory units for a specified duration for a scatter inventory utilization type of the plurality of inventory utilization types and a current value of actual demand units for the scatter inventory utilization type for the specified duration, wherein one or more specified durations until an end of the specified upcoming time-frame comprises the specified duration for the scatter inventory utilization type.  However, Kitts teaches determining the inventory units based on a difference in an estimated demand value for the inventory units for a specified duration for a scatter inventory utilization type of the plurality of inventory utilization types and a current value of actual demand units for the scatter inventory utilization type for the specified duration, wherein one or more specified durations until an end of the specified upcoming time-frame comprises the specified duration for the scatter inventory utilization type (Paragraphs 0098-0099, pricing and inventory is determined based on an airline model centered around forecasted and current demand for those spots).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the scatter market inventory utilization type of Kitts in the system of Grouf since the claimed invention is merely a combination of old elements and the combination of each element merely would have performed the same function as it did separately and a person of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claims 2, 9, 16,  Grouf teaches:  The method according to claim 1, further comprising determining reserve inventory units for each of the plurality of promotional campaigns that corresponds to the promotion inventory utilization type for the specified upcoming time-frame.(G: Fig. 3M, sell 

Regarding claims 3, 10, 17,  Grouf teaches:  The method according to claim 1, further comprising acquiring historical viewership data of a first television show similar to that of a second television show that is to be promoted in at least one of absence of prior historical data, or for defined number of weeks prior to a date of planning of the plurality of promotional campaigns for the specified upcoming time-frame for the determination of the amount of inventory units required for one or more of the plurality of promotional campaigns.(G: 3C, 3D, start and end times for content, unit price; Fig. 7B, shows historical media plan performance; Page 6, Para 80) Grouf teaches: “One or more embodiments provide a method of searching for appropriate programming inventory, the method comprising: accessing from a plurality of data stores media inventory data for a plurality of different media types in a plurality of different formats”; (Page 8, Para 125) Grouf teaches the system uses the captured data to build a historical trend and serve as a baseline for eventual comparisons of proposed plan and post campaign.

Regarding claims 4, 11, 18,  Grouf teaches:  The method according to claim 1, further comprising estimating an expected audience to view a plurality of television shows after launch date of the plurality of television shows that are promoted in the plurality of promotional campaigns, a baseline audience forecast, and a plurality of values for the promotion impact measure achieved with 

Regarding claims 5, 12, 19,  Grouf teaches:  The method according to claim 1, further comprising scheduling a plurality of non-programming content items based on the inventory units among the each inventory utilization type for the one or more specified durations to meet the plurality of defined parameters.(G: Page 2, Para 28; Page 11, Para 177-178) Grouf teaches a method for accessing from a plurality of data stores inventory for different media types in a plurality of formats and The marketplace system matches a buyer's goals with media inventory and media products which may satisfy some or all of those goals ( e.g., based on inventory data, programming data, target demographic data, etc.). Optionally, the system provides marketplace inventory integration (e.g., wherein the system has access, real time and/or scheduled, to one or more seller databases that provide slot of availability by time and/or show and rates for the same).

Regarding claims 6, 13, 20, Grouf teaches:  The method according to claim 1, wherein the plurality of defined parameters correspond to at least one of maximization of a rating parameter and a 

Regarding claims 7, 14, 21, Grouf teaches:  The method according to claim 1, comprising generating a baseline audience forecast for at least one of a target or a demographics for one or more of the plurality of promotional campaigns.(G: Page 8, Para 125)  Grouf teaches the system uses the captured data to build a historical trend that serves as a baseline for eventual comparison post campaign. For example, the system can determine whether an item of interest ( e.g., a piece of content) is increasing in popularity, decreasing in popularity, or is staying substantially flat in popularity based on the number of requests for the content ( e.g., Web page requests), and/or related communications (e.g., phone, email, or tangible mail communications directed to an address associated with the content, or mentions of the media in blogs, news articles, etc.) within a specified period or moment of time. In addition, the system can measure the rate of change (e.g., in popularity) from the captured data. The system can utilize such analysis to estimate the future desirability and/or value of the item of interest at a given point in time or range of times.

Regarding claim 22, Grouf teaches allocating the inventory units from the defined amount of inventory units among each inventory utilization type of the plurality of inventory utilization types based 

Response to Arguments
All arguments are believed to have been addressed by the new grounds of rejection above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following references are cited to further show the state of the art with respect to inventory utilization types, specifically scatter and upfront markets:
	U.S. Pub No. 2015/0039395 to Denslow
	U.S. Pub No. 2015/0348091 to Haberman
	U.S. Pub No. 2020/0004743 to Huang
	U.S. Patent No. 7,873,541 to Klar
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL BEKERMAN whose telephone number is (571)272-3256.  The examiner can normally be reached on 9PM-3PM EST M, T, TH, F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL BEKERMAN/Primary Examiner, Art Unit 3621